 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociated Advertising Specialists, Inc. and Harris-burg Typographical Union, No. 14. Case 4-CA-8184September 16, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn May 26, 1977, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, tomodify his remedy,2and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, AssociatedAdvertising Specialists, Inc., Harrisburg, Pennsylva-nia, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.i The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.I In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods pnorto August 25. 1977, in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to pay our employees theirJuly 1976 wage bonus because of a pendingrepresentation proceeding.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of the Act.WE WILL make whole employees in the appro-priate unit for the bonus payment discriminatori-ly withheld from them in July 1976, with interestthereon at the rate of 7-percent per annum.ASSOCIATED ADVERTISINGSPECIALISTS, INC.DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: Thiscase was heard on December 16, 1976, in Harrisburg,Pennsylvania, pursuant to charges duly filed and served,' acomplaint issued on October 14, 1976, and an amendmentto the complaint issued on November 24, 1976. Thecomplaint, as amended, presents questions as to whetherthe Respondent violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended. In its answer,duly filed, the Respondent conceded certain facts withrespect to its business operations, but it denied allallegations that it had committed any unfair laborpractices.At the hearing, the General Counsel and the Respondentwere represented by attorneys. All parties were afforded anopportunity to be heard, to examine and cross-examinewitnesses, to introduce relevant evidence, and to file briefs.At the close of the hearing, the Respondent presented oralargument, but the General Counsel did not. On January21, 1977, the General Counsel submitted a comprehensivebrief on the issues in the case. Upon the entire record,including the arguments of counsel, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a Pennsylvania corporation, with anoffice and place of business in Harrisburg, Pennsylvania, isengaged in flatbed silk screen printing. During the 12-month period preceding the issuance of the complaint, aI The original charge was filed on August 30, 1976, an amended chargeon September 13, 1976, and a second amended charge on October 12, 1976.232 NLRB No. 950 ASSOCIATED ADVERTISING SPECIALISTSrepresentative period, it sold goods and performed servicesfor firms which, in turn, made sales to customers directlyoutside the State of Pennsylvania, valued in excess of$50,000. Upon the foregoing facts, the Respondent con-cedes, and it is now found, that Associated AdvertisingSpecialists, Inc., is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDHarrisburg Typographical Union, No. 14, hereinafter theUnion or Local 14, is a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe Respondent was incorporated in or about January1974, with Mike Santini as its president and C. EdwardBulgin as its secretary-treasurer. Each of the foregoing, inaddition to being an officer, is a part owner of the business.At the outset of the Respondent's formation and forsometime thereafter Santini and Bulgin were not only theofficers, but also the entire work force and performed alltasks connected with the operation of the firm. Finally, inMay 1974, William Gelbaugh was hired as an employee. InSeptember of that year, William Balsbaugh was hired, andin April 1975, Marlin McCleaf was employed. Some part-time workers were also hired, but the three above-namedindividuals constituted the Respondent's only full-timeemployees until about July 1976.Sometime early in June 19762 employee McCleafcontacted representatives of the Union and shortly thereaf-ter the three full-time employees met with Al Rudy andJack Sanders, both of whom were organizers for theCharging Party. All of the employees signed authorizationcards and in a letter dated June 22 the Union demandedthat the Respondent recognize and bargain with it as themajority representative of a unit composed of the full-timesilk screen printing production employees. This demandwas declined in a telegram wherein the Respondent statedthat it was not satisfied that the Union represented amajority of the employees and suggested that the latterseek an election.Thereafter the Union filed a representation petition andon August 19, at an election conducted by the Board andheld pursuant to a stipulation of the parties, all four eligiblevoters3cast votes for the Union. There were no objectionsto the election and, in due course, the results were certifiedby the Board.On August 23, the employees were let off 2 hours beforethe normal closing time, according to the General Counselfor discriminatory reasons, but according to the Respon-dent for lack of work. On August 27, employees McCleafand Ranney were laid off, and on September 21 McCleafwas discharged. The layoff and the discharge are issues inthis case.2 All dates hereinafter are for the year 1976, unless specifically notedotherwise.B. The Alleged Violations of Section 8(a)(1) and(3); Findings of Fact and Conclusions of Law WithRespect TheretoThe Respondent began operations as a small print shopwhere, initially, the two officers and part owners performedall the production line work. As business increased, a fewemployees were added, but Santini, who did much of theart and design work, and Bulgin, who was largelyresponsible for sales, continued to perform many rank-and-file duties.Neither of the officers viewed unions with any favor.Balsbaugh testified that at the time of his employmentinterview in September 1974 Santini told him that he didnot like unions and that he would close the shop beforeletting a union come in. McCleaf testified that at the timehe was hired in April 1975, Bulgin told him that he wouldfire any employee that tried to bring a union into the shop.On the other hand, Balsbaugh further testified that duringthe summer of 1976 and after Local 14 requestedrecognition, Bulgin told the employees that if the Unionwon at the forthcoming Board election the Companywould have its attorney negotiate a contract with theUnion.In December 1974 and at the end of the first year of theRespondent's existence the two full-time employees,Balsbaugh and Gelbaugh, received a bonus based on thenumber of months they had been employed. In December1975 Balsbaugh and Gelbaugh received bonuses based ona 'division of 1 percent of the company profits andMcCleaf, who had been hired in April of that year,received a bonus based on the length of his service with theRespondent. In January 1976 Bulgin and Santini met withthe three employees and told them of a new bonus plan.This latter would involve the Company's setting aside anamount each month which would total $500 for each of theemployees at the end of the year. However, the employeeswere cautioned that the Respondent also was instituting abonus default system and that each time an employeefailed to unplug an electric fan, left a solvent canuncovered, or was guilty of any other negligence, he wouldbe docked $1. The employees were likewise informed that arecord of errors and omissions would be maintained on awall chart in the shop. The latter practice quickly became asore point with the work force and many complaints aboutthis type of tally system were registered with Bulgin andSantini.On or about June 15, Bulgin met with the employees todiscuss their dissatisfaction with the Respondent's bonussystem. During the meeting Bulgin announced the aboli-tion of the default chart and a substantial revision of thebonus plan. According to the president, subject to theapproval of the Respondent's accountant, and provided theweekly billings exceeded a minimum of $5,000, thereaftereach employee would receive a bonus of $60 a month, withthe first bonus to be paid at the end of July.3 On July 6, a fourth employee, Vern Ranney, Jr., had come to work forthe Respondent.51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent first became aware of employee interestin a union when Local 14 made its demand for recogni-tion.4As found earlier, in a letter to the Respondent datedJune 22, the Union claimed a majority and requestedrecognition. That same day, Union Representatives Rudyand Sanders met with Santini and Bulgin and at that timethe Respondent's officials declined to recognize Local 14without an election. McCleaf testified that after thismeeting Santini asked him whether he knew anythingabout the Union's interest in representing them and that heanswered in the affirmative.After the Respondent declined the union demand,arrangements were reached between the Company and theUnion for a consent election which, as noted earlier, waseventually held on August 19. Bulgin testified thatsubsequent to the union request for recognition hediscussed with the Respondent's counsel the advisability ofproceeding with plans to pay the July bonus. According toBulgin, counsel advised against payment on the groundthat such action might be construed as an attempt toinfluence the election. Bulgin further testified that uponreceiving this advice he relayed it to the work force. As aresult, no bonus was paid in July, although the Respon-dent's weekly billings that month were over $5,000.It is an unfair labor practice for an employer to changethe terms and conditions of employment of his work forcebecause of union considerations. A substantial line of caseshave held that an employer may not, because of a pendingelection, or other union activity, withhold wage or fringebenefit improvements which his employees would other-wise receive. GAF Corporation v. N.LR.B., 488 F.2d 306,307-309 (C.A. 2, 1973); N.LR.B. v. United Aircraft Corp.,Hamilton Standard Division, 490 F.2d 1105, 1109-1110(C.A. 2, 1973); N.L.R.B. v. Dothan Eagle, Inc., 434 F.2d 93,97-99 (C.A. 5, 1970); N.LR.B. v. Dan Howard Mfg. Co.,390 F.2d 304, 307 (C.A. 7, 1968). In a restatement of thelaw on this issue the Board recently held as follows:...an employer withholding pay raises and/orbenefits from employees who are awaiting the holdingof a Board election, or have chosen a union as theirbargaining representative, has violated the Act if theemployees otherwise would have been granted the payraises and/or benefits in the normal course of theemployer's business. [Florida Steel Corporation, 220NLRB 1201, 1203 (1976).]That is the situation here, where, admittedly, theRespondent did not pay the employees their bonus in Julybecause of the Respondent's concern that such actionmight be construed as an attempt to influence the election.Since the announcement of the bonus plan was made priorto the Respondent's knowledge that the employees wereengaged in union activity and the July receipts exceededthe $5,000 a week minimum which Bulgin told them themonth before would be sufficient to assure them of abonus, they should have received the bonus for the monthof July. In the light of the above cases it is now held that it4 This finding is based on Bulgin's credible, undenied, and uncontradict-ed testimony.I Subsequent to July the Respondent's gross receipts never met thewas a violation of Section 8(a)(1) and (3) for theRespondent to withhold this payment.Late in July, Bulgin and Santini met with the employeesand engaged in some discussion of the pending election.Employee Ranney testified that the next day Bulgin toldhim that the Union had telephoned to complain that, at themeeting the day before, Bulgin had browbeaten theemployees. According to Ranney, Bulgin credited McCleafwith having instigated this complaint and referred to thelatter as a "troublemaker." Employee Balsbaugh testifiedthat about this same time Bulgin spoke to him about whathe described as a longstanding desire to get rid of McCleafand stated that in the past this objective had always beenthwarted by Santini who was a personal friend of McCleaf.According to Balsbaugh, Bulgin told him that since theUnion had come upon the scene, however, Santini andMcCleaf were no longer friends, so that whether the Unionwon or lost the election "Marlin McCleaf was going to beterminated."The election was held on Thursday, August 19. Thefollowing Monday, August 23, the employees were releasedabout 2 hours before their normal quitting time and senthome. The General Counsel alleged that this was adiscriminatory layoff, an allegation that is denied by theRespondent.Several of the General Counsel's witnesses testified thatthere had been prior occasions when they had finishedtheir work early and still had received a full day's pay.Employees McCleaf and Balsbaugh both testified that onthe afternoon in question there was work in the shop towhich the employees could have been assigned. Neverthe-less, McCleaf conceded that on the preceding Friday apiece of equipment known as a hydrospray had broken,that its pump had to be repaired and that at the time bothSantini and Bulgin were engaged in trying to secure partsin order to get the hydrospray back in operation. On directexamination, McCleaf testified that the management didnot tell the employees why they were being laid off thatMonday afternoon. On cross-examination, however, heacknowledged that either Bulgin or Santini had specificallytold them that the layoff was necessitated because thehydrospray was broken and that thereafter nothing couldbe done because both Bulgin and Santini were involved ingetting that equipment back in commission. McCleaffurther acknowledged that although he had testified as tocertain orders which were in the shop and awaitingcompletion that he did not know whether they involvedjobs which had to be laid out by Santini, who specialized inart and design work. He further conceded that he could notrecall how much time Santini spent on the repair of thehydrospray that Monday and the amount of time thatBulgin was absent from the shop looking for a replacementpump.According to Bulgin, the hydrospray pump had brokenon Friday and all attempts to repair it then had beenunsuccessful. On Monday, Bulgin spent the day looking forthe necessary replacement pump and when one was foundSantini worked for the rest of the afternoon and evening$5,000 per week minimum which Bulgin established in June as a conditionto payment of a monthly bonus.52 ASSOCIATED ADVERTISING SPECIALISTSgetting the hydrospray back in working order. Bulgintestified that in mid-afternoon, when the four employeeswere standing around doing nothing, Santini announcedthat he would be unable to finish the repair work in timefor the men to go back to duty before the end of the shiftand, for that reason, he would send them home. Accordingto Bulgin, the employees then were released for the balanceof the day. He acknowledged that there had been occasionsin the past when the men had finished all their ordersbefore 5 p.m. on a Friday afternoon that they had been letoff, with pay, for 30 minutes or an hour, but that this hadnever occurred during the early part of the week, or for anyperiod as long as 2 hours.Bulgin's explanation for the release of the employees onthe mid-afternoon of August 23 was credible. Accordingly,it is now found that paragraph 6 of the complaint, whichalleged that that action was discriminatory, should bedismissed.The layoff of Ranney and McCleafBoth of the above-named employees were laid off onAugust 27, according to the General Counsel for discrimi-natory reasons, but according to the Respondent, becausethere was no work for them to do.Bulgin credibly testified that the Respondent had twopart-time employees for some while during the first 6months of 1976. One was his own son who quit in July andthe other was a girl who left in August. According toBulgin, no bargaining unit employees were laid off until thepart-time employees were terminated.On the afternoon of August 27, Santini notified Ranneyand McCleaf that they were being laid off for lack of work.It was undenied that the layoffs were made in accordancewith seniority and that both Balsbaugh and Gelbaugh, whowere kept, had much more time with the Company thaneither McCleaf or Ranney. Thereafter, the Respondent didnot hire any replacements.On or about September 27, the Respondent offeredreemployment to Ranney but the latter declined the offer.On October 20, both Balsbaugh and Gelbaugh were laidoff and since that time all of the production work at theshop has been performed by Santini and Bulgin.The General Counsel sought to establish that the layoffof McCleaf and Ranney was unnecessary, that there waswork for them to do, that, after their departure, Bulgin andSantini performed many of the duties which formerly hadbeen done by the rank-and-file employees, and that the realmotive for the layoff of McCleaf and Ranney was adiscriminatory attempt by the Respondent to stifle theUnion.There was substantial evidence that at the time of thelayoff the Respondent's business had gone into a decline.The parties stipulated that the record of gross receipts forthe period from June through November was as follows:JuneJulyAugustSeptemberOctoberNovember$33,26122,56417,46020,1216,22810,434Bulgin testified that the receipts were, in general, forwork that had been completed from I to 2 months earlier,since billings were ordinarily made at the end of a monthand the terms of the billing customarily permitted thecustomer from 30 to 60 days for payment. According toBulgin, because of this characteristic of their businessvolume, a slump which began in August was not fullyreflected until the month of October when there was, veryclearly, a substantial decline in the Respondent's grossreceipts.It is very evident from the record that a downturn in theRespondent's business volume began in the latter part ofthe summer and that it continued after the layoff of bothMcCleaf and Ranney to the point that on October 20Gelbaugh and Balsbaugh, the two remaining employees,were laid off. As a result, from that time until at least thedate of the hearing in this matter, the Respondent's entirework force consisted of only the two officers, Santini andBulgin, who then were engaged in trying to salvage thebusiness.In view of the foregoing background, I conclude and findthat the General Counsel has not proved by a preponder-ance of the evidence that McCleaf and Ranney werediscriminatorily laid off on August 27.The discharge of McCleafMarlin McCleaf was discharged by letter dated Septem-ber 21, purportedly because he sought to take away one ofthe Respondent's best customers after he went in businessfor himself. The General Counsel, on the other hand,alleges that his discharge was discriminatory, and aviolation of Section 8(a)(3). The facts in connection withthis incident are set forth below.According to Bulgin, the Respondent's two principalcustomers were Rite-Aid and Lehrman, the latter being asubsidiary of the former. McCleaf estimated that these twofirms accounted for from 75 to 90 percent of theRespondent's business. The Respondent had had anarrangement with the former firm, in particular, whereby itdid a substantial volume of silk screen work each monthfor a variety of signs and banners which Rite-Aid used inits advertising. Early in September, and while on layoffstatus, McCleaf submitted to Duane Swenson, the printingmanager for Rite-Aid, a bid wherein McCleaf offered, ingreat detail, to do the type of weekly job which theRespondent had been performing for Rite-Aid over a longperiod of time. Swenson promptly informed Bulgin aboutMcCleafs bid. Shortly thereafter Bulgin secured fromSwenson a copy of the bid which McCleaf had submitted.Bulgin thereupon discovered that the bid was for workwhich the Respondent had been performing regularly forRite-Aid and that McCleaf was proposing to do exactly thesame type of work for substantially less.According to Bulgin, for 3 years prior to this time theRespondent had an arrangement with Rite-Aid whereby itperformed a large volume of printing for that customereach month without the necessity of submitting bids.Bulgin testified, credibly and without contradiction, that asa result of McCleaf's offer to Rite-Aid, an officer of Rite-Aid advised him that to retain their patronage theRespondent would have to submit a new bid. Bulgin53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadopted this suggestion and thereafter offered to do theprinting for Rite-Aid at a rate that was 25 percent less thanit had been performing the work. Nevertheless, Bulgin'sefforts were unsuccessful and the Respondent did notsucceed in retaining Rite-Aid as a customer.6In the meantime, in a letter dated September 21,President Santini wrote as follows to McCleaf:During the past two weeks we have been investigat-ing reliable reports that you have been attempting toestablish your own business in competition with us.We have now obtained definite proof that you havesubmitted your own bids for silk screen work directly toone of our valued customers, therefor, we have noalternative but to terminate your employment as of thisdate.McCleaf acknowledged that when he submitted his bid toRite-Aid he had, as he put it, "a general idea" as to whatthe Respondent's bid had been. He further conceded thatwhen formulating his own bid he took this information intoaccount and tried to underbid the Respondent.The General Counsel endeavored to establish at thehearing that earlier, while McCleaf had been a full-timeemployee of the Company, he had also been in business forhimself, but without jeopardizing his relationship with theRespondent. The evidence offered in support of thiscontention, however, was not persuasive.Thus, McCleaf testified that on one occasion he secureda printing order from a local department store which hefilled. However, this work was done at the Respondent'sshop and McCleaf conceded that in this instance he got thejob for the Respondent and was paid a commission byBulgin for doing so. McCleaf also testified as to anotheroccasion when he did some outside work while a full-timeemployee by printing some T-shirts for bars and restau-rants. This work was also done at the Respondent's plantand, on cross-examination, he conceded that these weresmall jobs which did not place him in competition with theRespondent because he was not trying to take away anycustomers from the Company. In view of the foregoing, it isnow found that in the history of McCleafs employmentwith the Respondent there had been no prior experiencefrom which it could be alleged that the Respondent hadcondoned any instance wherein McCleaf had been indirect competition with the Employer.McCleaf's attempt to secure the Rite-Aid work which theRespondent had had for a very substantial period set inmotion a chain of events which, the latter could assert, wasdirectly responsible for the loss of its principal customer.The Respondent now contends that, as an employee onlayoff status, McCleafs action constituted "disloyalty" andthat it was for this reason that he was discharged. There is,of course, authority that such conduct could constitutejustifiable grounds for termination. Vincent C. Vandemot-ter, d/b/a Rex Printing Company, 227 NLRB 1144 (1977).7See also Boeing Airplane Company v. N.LR.B., 238 F.2d6 Bulgin testified that it was on or about October I that the Respondentlearned that it had lost the Rite-Aid business. The successful bidder was athird party and neither the Respondent nor McCleaf.7 "Respondent did not learn until after its unlawful discharge of Mann188, 189-195 (C.A. 9, 1956); Marshall Maintenance Corp.,145 NLRB 538, 739-740 (1963).The General Counsel contends that the real reason forMcCleaf's discharge was his union activities, rather thanany act of disloyalty. It is true that McCleaf had been aleader among the employees in the organization of theshop, and that Bulgin, in particular, considered him a"troublemaker." On the other hand, McCleafs unionactivities did not accord him any immunity from the ruleswhich applied to all other employees. As the Board statedin another case "[He] was a union leader, and theRespondent may well have welcomed the opportunity ofgetting rid of him, but neither his activities nor theRespondent's attitude gave him privileges greater thanthose of other employees." Lloyd A. Fry Roofing Company,85 NLRB 1222, 1224 (1949). Counsel for the GeneralCounsel vigorously prosecuted this matter and submitted athorough brief to support his theory of the complaint. Inview of the above findings, however, it is my conclusionthat the General Counsel has not established by apreponderance of the evidence that McCleaf was terminat-ed for his union activities. Accordingly, it will be recom-mended that the complaint be dismissed insofar as italleges that McCleaf was discharged in violation of the Act.CONCLUSIONS OF LAW1. The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2. By withholding a bonus payment at the end of July1976 to its employees in the bargaining unit, the Respon-dent has engaged, and is engaging, in unfair labor practicesin violation of Section 8(a)(1) and (3) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4. The General Counsel has not proved that theRespondent engaged in any violations of the Act otherthan as herein specifically found.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, it will be recommended thatthe Respondent be ordered to cease and desist therefromand to take certain affirmative action designed to effectu-ate the policies of the Act.Having found that the Respondent discriminatorilyfailed to award the bonus in July 1976 which theRespondent had promised previously to the employees, itwill be recommended that the Respondent be ordered tomake whole all those employees so deprived, retroactive tothe date the benefits should have been granted to theaffected employees, with interest thereon at 6-percent perannum.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act,there is issued the following recommended:on July 18, 1975, the extent to which Mann was personally solicitingbusiness on behalf of Delta Ihis own print shop] from Respondent'scustomers, which would have justified his discharge." [Emphasis supplied.]Rex Printing Company, supra.54 ASSOCIATED ADVERTISING SPECIALISTSORDER8The Respondent, Associated Advertising Specialists,Harrisburg, Pennsylvania, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Withholding, because of a pending representationproceeding, a wage bonus payable in July 1976.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Make whole, as provided in "The Remedy" section ofthis Decision, all those employees in the appropriate unitfor any loss of pay they may have suffered by reason of thediscriminatory withholding of the wage bonus payable inJuly 1976.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions. and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.payroll records and reports, and all other records necessaryto analyze the amount of backpay due under the terms ofthis recommended Order.(c) Post at its shop in Harrisburg, Pennsylvania, copies ofthe attached notice marked "Appendix."9Copies of thenotice on forms provided by the Regional Director forRegion 4, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that the notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.9 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."55